Case 5:18-cv-06164-EJD Document 74 Filed 08/10/20 Page 1 of 4

Pg i. Today’s Date: AUGUST 5, 20206

TO: Google Plus Data Litigation,

1650 Arch Street, Suite 2210, o)

Philadelphia, PA, 19103 ~C4
Telephone: 1-833-509-1101 or by Nips
emai! at Info@GooglePlusDataLitigation.com ° fy

CC: Office of the Clerk of the Court

for the United States District Court for the Northern District of California,
280 South Ist Street, 2nd Floor,

San Jose, CA 95113

 

To Whom It May Concern:

Iam JOEY KATO, PRO-SE. In receipt of such an email in
compliance under the recitation as required by CPLR 2219(a) of the papers sent and
received by PRO-SE herein email (electronic format).

I understand MY RIGHTS (NOT MAY) BUT have been Affected
as indeed I did have a GOOGLE PLUS ACCOUNT for numerous years. On June 10,
2020, the Honorable Edward J. Davila of the U.S. District Court for the Northern District
of California, granted preliminary approval of this class action Settlement and directed
the litigants to provide this notice about the Settlement. |

Knowing and comprehending my rights in its entirety, I, JOEY
KATO CHOOSE to relinquish, waive and dismiss the joining of such a CLASS ACTION
SETTLEMENT as a MEMBER and I shall also CHOOSE to relinquish, waive and
dismiss an individual, solo filing as a single claimant under this in particular index case
and course of action defining the breach upon the Defendant whom had their clients non-
public Profile(s) Information exposed as a result of the software bugs in which Google

announced and disclosed on October 8, 2018 and December 10, 2018.

RECEIVED
AUG 102020

SUSAN Y¥. SOONG
CLERK, U.S. DISTRICT GOURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE
Case 5:18-cv-06164-EJD Document 74 Filed 08/10/20 Page 2 of 4

Pg2

WHY I CHOSE TO DISMISS SUCH PARTICIPATION is
because I, do have a long time friend of my family that is employed at GOOGLE,
therefore morally it is not impartial or just to file or join such an action to the nature of
such proceedings.

PLEASE TAKE NOTICE, this memorandum is with prejudice
with having been recognized as having reference to, and being determinative of,
the right to bring a future action in completely separate claim(s) from the

aboveforementioned action that may or may arise by negligence.

August 5, 2020
New York, New York

   

JOEY KATO

By: Joey Kato (Non Participant)
360 Mosel Avenue,

Staten Island, New York, 10304
Landline: (718)-727-8557
Email: klp37865@gmail.com

CC: CT/CONFIDANT/NYC/WITNESS
Case 5:18-cv-06164-EJD Document 74 Filed 08/10/20 Page 3 of 4

Original Summons of Complaint
From: google-noreply@google.com
Reply to: google-noreply@google.com
To: klp37865@gmail.com (JOEY KATO)
Date: Aug 5, 2020; 7:04PM
Subject: Notice of Class Action Settlement re Google Plus
Your Rights May Be Affected

Notice of Class Action Settlement re Google Plus, Your Rights May Be
Affected

You are not being sued. This notice affects your rights. Please read it carefully.

On June 10, 2020, the Honorable Edward J. Davila of the U.S. District Court for
the Northern District of California, granted preliminary approval of this class
action Settlement and directed the litigants to provide this notice about the
Settlement. You have received this notice because Google's records indicate that
you may be a Settlement Class Member, and you may be eligible to receive a
payment from the Settlement.

Piease visit (www.GooglePlusDataL itigation.com) for more information. The Final
Approval Hearing on the adequacy, reasonableness, and fairness of the
Settlement will be held at 9:00 am on November 19, 2020 in San Jose
Courthouse, Courtroom 4, 5th Floor located at 280 South 1st Street, San Jose,
CA 95113. You are not required to attend the Final Approval Hearing, but you are
welcome to do so at your own expense.

Summary of Litigation

Google operated the Google+ social media platform for consumers from June
2011 to April 2019. In 2018, Google announced that the Google+ platform had
experienced software bugs between 2015 and 2018, which allowed app
developers fo access certain Google+ profile field information in an unintended
manner. Plaintiffs Matthew Matic, Zak Harris, Charles Olson, and Eileen M.
Pinkowski thereafter filed this lawsuit asserting various legal claims on behalf of a
putative class of Google+ users who were ailegedly harmed by the software bugs
(“Class”). Google denies Plaintiffs’ allegations, denies any wrongdoing and any
liability whatsoever, and believes that no Class Members, including the Plaintiffs,
have sustained any damages or injuries due fo the software bugs.
Case 5:18-cv-06164-EJD Document 74 Filed 08/10/20 Page 4 of 4

TK

{Le MmaseL bent .

St #4 dou}

 

To: oFFCE OF THE CLERC |
CovET Tom US Ds

Court for {K Northtrn Ts
/ Cairfor wa |
280 South 151 Atreet

S51 1 S—moess | Sasare HSS ua TB ggg AY
